Citation Nr: 0943930	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  07-29 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Whether the June 1962 rating decision denying service 
connection for tinnitus with defective hearing should be 
revised or reversed due to clear and unmistakable error 
(CUE).

2.  Whether the March 2002 rating decision denying reopening 
of service connection for tinnitus should be revised or 
reversed due to CUE.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1943 to 
October 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in April 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The June 1962 rating decision denying service connection 
for tinnitus with defective hearing was undebatably factually 
erroneous in its determination that service treatment records 
did not show original and/or causation of ear disease, ear 
trauma or defective hearing during the Veteran's World War II 
military service and the Veteran did not furnish evidence to 
show origin of ear disability during World War II military 
service.

2.  Had the factual error not been made, the outcome of the 
June 1962 rating decision would have been manifestly 
different, and service connection for tinnitus with defective 
hearing would have been granted.

3.  There remains no question of fact or law to decide 
regarding a March 2002 rating decision denying reopening of 
service connection for tinnitus.


CONCLUSIONS OF LAW

1.  The June 1962 rating decision denying service connection 
for tinnitus with defective hearing should be reversed due to 
CUE.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.306, 3.105(a) (2009).

2.  The separately appealed issue of CUE in the March 2002 
rating decision is rendered moot due to the finding of CUE in 
the June 1962 rating decision, and the resulting revision of 
that decision to a grant of service connection for tinnitus 
with defective hearing.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 3.105(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Board notes that VCAA is not applicable to the claim of 
CUE as a matter of law.  Indeed, the Court of Appeals for 
Veterans Claims (Court) has held that the VCAA does not apply 
to CUE actions.  See Livesay v. Principi, 15 Vet. App. 165 
(2001) (en banc) (holding VCAA does not apply to Board CUE 
motions); Baldwin v. Principi, 15 Vet. App. 302 (2001) 
(holding VCAA does not apply to RO CUE claims).  The general 
underpinning for the holding that the VCAA does not apply to 
CUE claims is that such a matter involves an inquiry based 
upon the evidence of record at the time of the decision 
rather than the development of new evidence.  See Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993); Pierce v. Principi, 240 
F.3d 1348 (Fed. Cir. 2001) (affirming the Court's 
interpretation of 38 U.S.C. § 5109A that RO CUE must be based 
upon the evidence of record at the time of the decision); 
Disabled Am. Veterans v. Gober, 234 F. 3d 682 (Fed. Cir. 
2000) (upholding Board CUE regulations to this effect); 
Livesay, 15 Vet. App. at 178-79; VAOPGCPREC 12-2001 at para. 
7 (July 6, 2001) (VA does not have "a duty to develop" a 
CUE case because "there is nothing further that could be 
developed"); see also Livesay v. Principi, 14 Vet. App. 324, 
326 (2001); Parker v. Principi, 15 Vet. App. 407 (2002).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  


II.  CUE

CUE in the June 1962 Rating Decision

A review of the record reveals that a rating decision dated 
in June 1962, denied entitlement to service connection for 
tinnitus with defective hearing.  A June 1962 letter informed 
the Veteran that he had the right to appeal the decision 
within one year of the date of the letter.  Despite being 
notified of the June 1962 rating decision and of his 
appellate rights, the Veteran did not file a notice of 
disagreement.  In general, rating decisions that are not 
timely appealed are final.  Therefore, the Board finds that 
June 1962 rating decision is final.  See 38 U.S.C.A. § 
4005(b) (1958); 38 C.F.R. § 3.104(a) and (c) (1962). 

The Veteran claims that the June 1962 rating decision that 
denied service connection for tinnitus with defective hearing 
and the subsequent March 2002 rating decision that declined 
to reopen service connection for tinnitus should be revised 
or reversed due to CUE.  He contends that both the 1962 and 
2002 rating decisions overlooked favorable medical evidence 
in the service treatment records, namely, evidence of hearing 
impairment in service.  

In order for a claim of CUE to be valid, there must have been 
an error in the prior adjudication of the claim; either the 
correct facts, as they were known at the time, were not 
before the adjudicator or the statutory or regulatory 
provisions extant at the time were incorrectly applied.  
Phillips v. Brown, 10 Vet. App. 25, 31 (1997); Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc).  Further, the error 
must be "undebatable" and of the sort which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made, and a determination that there was CUE must 
be based on the record and law that existed at the time of 
the prior adjudication in question.  Id.  Simply to claim CUE 
on the basis that the previous adjudication improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of CUE, nor can broad-brush allegations 
of "failure to follow the regulations" or "failure to give 
due process," or any other general, non-specific claim of 
"error" meet the restrictive definition of CUE.  Fugo v. 
Brown, 6 Vet. App. 40, 44 (1993).

Clear and unmistakable error is an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  It is not mere misinterpretation 
of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991). It is a very specific and rare kind of error of fact 
or law that compels the conclusion, as to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Fugo v. Brown, 6 
Vet. App. 40, 43 (1993).

Where evidence establishes CUE, the prior decision will be 
reversed or amended.  For the purpose of authorizing 
benefits, the rating decision, which constitutes a reversal 
of a prior decision on the grounds of CUE, has the same 
effect as if the corrected decision had been made on the date 
of the reversed decision.  38 C.F.R. §§ 3.104(a); 3.400(k).

The Court has propounded a three-pronged test to determine 
whether clear and unmistakable error is present in a prior 
determination.  First, either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied.  
Second, the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly changed 
the outcome at the time it was made."  Third, a 
determination that there was clear and unmistakable error 
must be based on the record and the law that existed at the 
time of the prior adjudication in question.  Damrel v. Brown, 
6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc)).

Under the applicable criteria effective in June 1962, service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by military 
service.  38 U.S.C. § 301 (1962) 38 C.F.R. § 3.303 (1962).  
For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1962).  Service connection may be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1962).  

The Veteran filed a claim in April 1962 contending that he 
was hit on the right side of his head just above his right 
ear at the gunnery range during service and he experienced 
defective hearing with a ringing sensation in his ears since 
that time.  The evidence of record at the time of the June 
1962 rating decision included the Veteran's service treatment 
records from September 1943 to October 1945 and a May 1962 
Certification of Attending Physician Form filled out by the 
Veteran's private physician.  

The Board observes that the Veteran's September 1943 entrance 
examination shows that on whispered test the Veteran's 
hearing was 15/15 on the right side and 15/15 on the left 
side.  The examination also documented that there were no 
ears, nose and throat abnormalities.  The Veteran sought 
treatment for his ears in December 1943.  The record 
documents that his ears were treated by being inflated. An 
August 1945 service treatment record noted that the Veteran 
had impacted crumen, bilaterally with normal eardrums.  The 
October 1945 separation examination revealed that the Veteran 
had decreased hearing on whispered test with 12/15 for the 
right ear and 14/15 for the left ear.  The record documented 
that there were no abnormalities of the ears, nose and 
throat.  However, a bad right ear was listed under the 
section of significant diseases, wounds and injuries.  The 
physician determined that the bad right ear was a present 
physical defect incurred while in military service.  

The May 1962 Certificate of Attending Physician Form reveals 
that the Veteran's private physician had treated him 
continuously from December 1948 through March 1962.  The 
physician asserted that the Veteran had continuous tinnitus 
without any cessation in fourteen years of check-ups and all 
new specific medications.  He also determined that the 
Veteran at that time had definite hearing loss, which was 
attributable to the same cause as the tinnitus.  He noted 
that the Veteran was a gunnery range instructor during the 
War at Fort Knox, Kentucky and a trainee shot off a gun 
causing the cartridge to explode at the side of the Veteran's 
head.  The Veteran was taken to the hospital where the 
eustacian tubes were inflated in the ENT clinic.  From that 
point on, the Veteran had a heavy roaring sound.  His 
physician noted that the Veteran was under the care of 
another physician from 1945 to 1948; however, he died and all 
of his records were recently destroyed.

The Board finds that the service treatment records document a 
decrease in hearing between the Veteran's entrance 
examination and separation examination and the physician 
evaluating the Veteran at his separation examination provided 
the opinion that the Veteran had a bad right ear that was 
incurred while in military service.  In addition, the Veteran 
sought treatment for his ears twice during military service.  
The service medical records and the statements provided by 
the Veteran's physician clearly support the Veteran's 
contention of an injury to the right side of his head near 
his ear as the Veteran had worse hearing in the right ear 
than the left on separation from service.  A December 1943 
service treatment record also supports the private 
physician's statement that the Veteran's eustachian tubes 
were inflated after the injury.  Furthermore, the evidence 
shows a private medical opinion that attributes the Veteran's 
tinnitus and hearing loss to the injury on the gunnery range 
during military service.  The Board finds that this is not a 
case of improperly weighing the evidence, as the rating 
decision did not discuss any of this evidence in its decision 
and actually determined that there was no evidence in the 
record that showed original or causation of defective hearing 
in service.  Accordingly, the evidence shows that it is 
undebatable that the June 1962 rating decision contained 
factual error in the determination that the service treatment 
records did not show original or causation of ear trauma or 
defective hearing and that the Veteran did not furnish 
evidence that show the origin of his ear disability during 
military service.  

In addition, the evidence of record at the time of the June 
1962 rating decision compels the conclusion, as to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Specifically, 
in June 1962 the evidence showed a current diagnosis of 
hearing loss with tinnitus, an ear injury or disease to 
include decreased hearing during service and a competent 
medical opinion linking the Veteran's current tinnitus with 
defective hearing to military service.  There was also 
medical evidence supporting the Veteran's contention of 
continuity of symptoms with respect to hearing impairment 
since military service.  Furthermore, the record at the time 
of the June 1962 decision did not contain any evidence 
against the Veteran's claim.  Therefore, the Board finds that 
had the factual error not been made, the outcome of the June 
1962 rating decision would have been manifestly different and 
direct service connection for tinnitus with defective hearing 
would have been granted.

Based on the foregoing, the Board finds that the June 1962 
rating decision that denied service connection for tinnitus 
with defective hearing was undebatably factually erroneous in 
its determination that service treatment records did not show 
original and/or causation of ear disease, ear trauma or 
defective hearing during the Veteran's World War II military 
service and the Veteran did not furnish evidence to show 
origin of ear disability during World War II military 
service.  The Board also finds that had the factual error not 
been made, the outcome of the June 1962 rating decision would 
have been manifestly different, and direct service connection 
for tinnitus with defective hearing would have been granted.  
Accordingly, the Board concludes that the June 1962 rating 
decision denying service connection for tinnitus with 
defective hearing was clearly and unmistakably erroneous, and 
should be reversed, granting service connection for tinnitus 
with defective hearing. 

CUE in the March 2002 Rating Decision 

In light of the favorable decision above to reverse the June 
1962 rating decision that denied service connection for 
tinnitus with defective hearing, the Board finds that the 
question of whether the March 2002 rating decision denial of 
service connection for tinnitus should be revised or reversed 
due CUE is rendered moot.  Because the effect of the Board's 
decision is the grant of the underlying claim for service 
connection for tinnitus with defective hearing, effective as 
if granted at the time of the June 1962 rating decision, 
there remains no question of fact or law to decide regarding 
the current appeal on the issue of whether the March 2002 
rating decision that denied reopening the service connection 
claim for tinnitus contained CUE.  

The Board's finding of CUE in the June 1962 rating decision, 
and the resulting revision of that decision that results in a 
grant of service connection for tinnitus with defective 
hearing renders moot the separately appealed issue of CUE in 
the March 2002 rating decision to reopen service connection.  
See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 3.105(a).  Where there 
is lack of entitlement under the law, a claim must be denied.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Accordingly, the Veteran's claim of CUE with respect to the 
March 2002 rating decision must be dismissed.


ORDER

1.  The June 1962 rating decision denying service connection 
for tinnitus with defective hearing contained CUE; the 
decision is reversed, and service connection for tinnitus 
with defective hearing is granted.

2.  The claim for revision or reversal of the March 2002 
rating decision that denied reopening the service connection 
claim for tinnitus due to CUE, having been rendered moot, is 
dismissed.





____________________________________________
ROBERT E. SULLIVAN. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


